DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-11, 13, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recites “a common ferromagnetic core for inductive energy transfer is created”
However common ferromagnetic core are metal such as iron, or ferromagnetic compounds such as ferrites and cannot be created from induction energy. Furthermore the application does not disclose how to create a common ferromagnetic core from an inductive energy. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13, 17-20rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recites “a common ferromagnetic core for inductive energy transfer is created”
However common ferromagnetic core are metal such as iron, or ferromagnetic compounds such as ferrites and cannot be created from induction energy and it’s unclear how to create a ferromagnetic core from an inductive energy. 
For the purpose of examination the claim is read as wherein, when the wireless energy transfer apparatus are stacked, create a shared ferromagnetic core for inductive energy transfer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-11, 13 and 18-20  is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2016/0064994) in view of Wang (US 2016/0163451)

Re Claims 1 and 18-20; Ku discloses a method, apparatus and a non-transitory computer readable medium comprising: at least one processor (50)
At least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to perform (Par. 0138-0140)
controlling a wireless energy transfer apparatus (12) to synchronize energy transfer with at least one further wireless energy transfer apparatus (14-18) to wirelessly transfer energy to at least one load (20) in combination with the at least one further wireless energy transfer apparatus. (Fig. 1 also see Par. 0019)
wherein controlling a wireless energy transfer apparatus to synchronize energy transfer with at least one further wireless energy transfer apparatus comprises controlling a frequency and/or phase of an electrical current passing through at least one magnetic field generator to generate at least one magnetic field having substantially the same frequency and phase as a magnetic field generated by the at least one further wireless energy transfer apparatus. (Par. 0016, 17 etc.)  
Ku does not necessarily disclose the wireless energy transfer apparatus being for stackable with the at least one further wireless energy transfer apparatus and a shared ferromagnetic core for inductively energy transfer is created.


Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have stacked the wireless energy apparatus in order to reduce the form factor of the transmitter so that it occupies a smaller space and also improve wireless power transmission between the transmitter and the load. (see par 0087 of Wang)

Re Claim 2; Ku discloses wherein the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus are inductive energy transfer apparatuses. (Fig. 1)


Re Claim 4; Ku discloses comprising: determining an amount of current flow (each coil is coupled to a current/voltage etc. sensor 40) in a conductor of the wireless energy transfer apparatus; and controlling adjustment of a frequency and/or phase of wireless energy transfer at the wireless energy transfer apparatus in dependence upon the determination of the amount of current flow in the conductor. (Par. 0066)

Re Claim 5; Ku discloses comprising receiving at least one current signal comprising information to allow determination of an electrical current flowing through a conductor of the wireless energy transfer apparatus, wherein determining an amount of current flow in the conductor comprises using the received information in the at least one current signal. (Par. 0066)

Re Claims 6 and 7; Ku discloses further comprising determining an amount of current flow in a conductor and controlling adjustment of frequency and/or phase of wireless energy transfer at the wireless energy transfer apparatus is repeated according to a schedule and comprising receiving at least one schedule signal comprising information to allow determination of the schedule to be used.  (Par. 0066, the schedule is understood to be continuously measuring the voltage/current information)

Re Claim 8; Ku discloses  comprising receiving at least one synchronization signal from at least one further apparatus, the at least one synchronization signal comprising information to allow energy transfer from the wireless energy transfer apparatus to be synchronized with wireless energy transfer from the at least one further wireless energy transfer apparatus. (Fig. 1, see par 0066-70. each transmitter is coupled to a sensor 40 and sensor provides the synchronization signal based on the amount of current and/or voltage measured to determine a mismatch)

Re Claims 9 and 10; Ku discloses comprising receiving inductive feedback from the at least one further wireless energy transfer apparatus to cause synchronization of wireless energy transfer from the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus to the at least one load and wherein the received inductive feedback steers the frequency and/or phase of wireless energy transfer from the wireless energy transfer apparatus. (Fig. 2 and the supporting text par .0071-90) 

Re Claims 11; Ku discloses comprising: controlling the wireless energy transfer apparatus to stop wireless transfer of energy; 
receiving one or more wireless energy transfer signals from the at least one further wireless energy transfer apparatus; determining frequency and/or phase information of the wireless energy transfer signals from the at least one further wireless energy transfer apparatus; and controlling the wireless energy transfer apparatus to wirelessly transfer energy in synchronization with the at least one further wireless energy transfer apparatus based on the determined frequency and/or phase information. (Fig. 2 with Fig. 12 and also see supporting text Par. 0071-90)

Re Claim 13; Ku discloses wherein the wireless energy transfer signals comprise magnetic flux from the at least one further wireless energy transfer apparatus. (Fig. 1)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Wang and further in view of Nomura et al. (US 20180241251)

Re Claim 17; Ku disclose comprising: determining direction of current flow in a conductor of the wireless energy transfer apparatus; and controlling adjustment of a phase of wireless energy transfer at the wireless energy transfer apparatus in dependence upon the determination of the direction of current flow in the conductor. (Fig. 1, the direction of the current is understood to be from the ac source to the transmitter)
Ku does not disclose controlling adjustment of a frequency and the phase. 
However Nomura discloses adjustment of a frequency and the phase. (Par. 0034)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 13, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL KESSIE/
02/19/2021
Primary Examiner, Art Unit 2836